Exhibit 10.1

FuelCell Energy, Inc.

2018 OMNIBuS INCENTIVE PLAN

As Amended and Restated Effective as of May 8, 2020

1.

Purposes, History and Effective Date.

(a)Purpose. The FuelCell Energy, Inc. 2018 Omnibus Incentive Plan has two
complementary purposes: (i) to attract and retain outstanding individuals to
serve as officers, directors, employees and consultants and (ii) to increase
shareholder value. The Plan will provide participants with incentives to
increase shareholder value by offering the opportunity to acquire shares of the
Company’s common stock, receive monetary payments based on the value of such
common stock, or receive other incentive compensation, on the potentially
favorable terms that this Plan provides.

(b)History. Prior to the effective date of this Plan, the Company had in effect
the FuelCell Energy, Inc. Amended and Restated 2010 Equity Incentive Plan (the
“Prior Plan”). Upon shareholder approval of this Plan, the Prior Plan terminated
and no new awards could be granted under the Prior Plan, although awards
previously granted under the Prior Plan and still outstanding continued to be
subject to all terms and conditions of the Prior Plan.  

(c)Effective Date; Amendment and Restatement. This Plan became effective, and
Awards could be granted under this Plan, on and after April 5, 2018 (the
“Effective Date”), the date on which the Company’s shareholders approved this
Plan at the annual shareholders meeting. This Plan is being amended and restated
effective as of May 8, 2020, subject to approval by the Company’s shareholders
at the Company’s 2020 annual meeting. This Plan will terminate as provided in
Section 17.  

2.

Definitions.

Capitalized terms used and not otherwise defined in this Plan or in any Award
agreement have the following meanings:

 

(a)“Act” means the Securities Act of 1933, as amended from time to time. Any
reference to a specific provision of the Act shall include any successor
provision thereto.

(b)“Administrator” means the Committee; provided that, to the extent the
Committee has delegated authority and responsibility as an Administrator of the
Plan to one or more officers of the Company as permitted by Section 3(b), the
term “Administrator” shall also mean such officer or officers.

(c)“Affiliate” has the meaning ascribed to such term in Rule 12b-2 under the
Exchange Act. Notwithstanding the foregoing, for purposes of determining those
individuals to whom an Option or a Stock Appreciation Right may be granted, the
term “Affiliate” means any entity that, directly or through one or more
intermediaries, is controlled by or is under common control with, the Company
within the meaning of Code Sections 414(b) or (c); provided that, in applying
such provisions, the phrase “at least 20 percent” shall be used in place of “at
least 80 percent” each place it appears therein.

(d)“Award” means a grant of Options, Stock Appreciation Rights, Performance
Shares, Performance Units, Stock, Restricted Stock, Restricted Stock Units, an
Incentive Award, Dividend Equivalent Units or any other type of award permitted
under this Plan. Any Award granted under this Plan shall be provided or made in
such manner and at such time as complies with the applicable requirements of
Code Section 409A to avoid a plan failure described in Code Section 409A(a)(1),
including, without limitation, deferring payment to a specified employee or
until a specified distribution event, as provided in Code Section 409A(a)(2),
and the provisions of Code Section 409A are incorporated into this Plan to the
extent necessary for any Award that is subject to Code Section 409A to comply
therewith.

(e)“Beneficial Owner” means a Person, with respect to any securities which:

(i)such Person or any of such Person’s Affiliates has the right to acquire
(whether such right is exercisable immediately or only after the passage of
time) pursuant to any agreement, arrangement or understanding, or upon the
exercise of conversion rights, exchange rights, rights, warrants or options, or
otherwise; provided, however, that a Person shall not be deemed the Beneficial
Owner of, or to beneficially own, securities tendered pursuant to a tender or
exchange offer made by or on behalf of such Person or any of such Person’s
Affiliates until such tendered securities are accepted for purchase;

(ii)such Person or any of such Person’s Affiliates, directly or indirectly, has
the right to vote or dispose of or has “beneficial ownership” of (as determined
pursuant to Rule 13d-3 of the General Rules and Regulations under the Act),
including pursuant to any agreement, arrangement or understanding; provided,
however, that a Person shall not be deemed the Beneficial Owner of, or to
beneficially own, any security under this clause (ii) as a result of an
agreement, arrangement or understanding to vote such security if the agreement,

 

--------------------------------------------------------------------------------

 

arrangement or understanding: (A) arises solely from a revocable proxy or
consent given to such Person in response to a public proxy or consent
solicitation made pursuant to, and in accordance with, the applicable rules and
regulations under the Act and (B) is not also then reportable on a Schedule 13D
under the Act (or any comparable or successor report); or

(iii)are beneficially owned, directly or indirectly, by any other Person with
which such Person or any of such Person’s Affiliates has any agreement,
arrangement or understanding for the purpose of acquiring, holding, voting
(except pursuant to a revocable proxy as described in clause (ii) above) or
disposing of any voting securities of the Company.

(f)“Board” means the Board of Directors of the Company.

(g)“Cause” has the meaning given in a Participant’s employment, retention,
change of control, severance or similar agreement with the Company or any
Affiliate, or if no such agreement is in effect, then (i) if the determination
of Cause is being made prior to a Change of Control, Cause has the meaning given
in the Company’s employment policies as in effect at the time of the
determination or (ii) if the determination of Cause is being made following a
Change of Control, Cause has the meaning given in the Company’s employment
policies as in effect immediately prior to the Change of Control.

(h)“Change of Control” means, unless specified otherwise in an Award agreement,
the occurrence of any of the following:

(i)any Person (other than (A) the Company or any of its subsidiaries, (B) a
trustee or other fiduciary holding securities under any employee benefit plan of
the Company or any of its subsidiaries, (C) an underwriter temporarily holding
securities pursuant to an offering of such securities or (D) a corporation
owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock in the Company
(“Excluded Persons”)) is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its Affiliates after the Effective Date, pursuant to express
authorization by the Board that refers to this exception) representing fifty
percent (50%) or more of either the then outstanding shares of common stock of
the Company or the combined voting power of the Company’s then outstanding
voting securities; or

(ii)the following individuals cease for any reason to constitute a majority of
the number of directors of the Company then serving: (A) individuals who, on the
Effective Date, constituted the Board and (B) any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company, as such
terms are used in Rule 14a-11 of Regulation 14A under the Act) whose appointment
or election by the Board or nomination for election by the Company’s
shareholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors on the Effective Date,
or whose appointment, election or nomination for election was previously so
approved (collectively the “Continuing Directors”); provided, however, that
individuals who are appointed to the Board pursuant to or in accordance with the
terms of an agreement relating to a merger, consolidation, or share exchange
involving the Company (or any direct or indirect subsidiary of the Company)
shall not be Continuing Directors for purposes of this Agreement until after
such individuals are first nominated for election by a vote of at least
two-thirds (2/3) of the then Continuing Directors and are thereafter elected as
directors by the shareholders of the Company at a meeting of shareholders held
following consummation of such merger, consolidation, or share exchange; and,
provided further, that in the event the failure of any such persons appointed to
the Board to be Continuing Directors results in a Change of Control, the
subsequent qualification of such persons as Continuing Directors shall not alter
the fact that a Change of Control occurred; or

(iii)the consummation of a merger, consolidation or share exchange of the
Company with any other corporation or the issuance of voting securities of the
Company in connection with a merger, consolidation or share exchange of the
Company (or any direct or indirect subsidiary of the Company), in each case,
which requires approval of the shareholders of the Company, other than (A) a
merger, consolidation or share exchange which would result in the voting
securities of the Company outstanding immediately prior to such merger,
consolidation or share exchange continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof) at least fifty percent (50%) of the combined voting power
of the voting securities of the Company or such surviving entity or any parent
thereof outstanding immediately after such merger, consolidation or share
exchange, or (B) a merger, consolidation or share exchange effected to implement
a recapitalization of the Company (or similar transaction) in which no Person
(other than an Excluded Person) is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its Affiliates after the Effective Date, pursuant to express
authorization by the Board that refers to this exception) representing fifty

Page 2 of 13

 

--------------------------------------------------------------------------------

 

percent (50%) or more of either the then outstanding shares of common stock of
the Company or the combined voting power of the Company’s then outstanding
voting securities; or

(iv)the consummation of a plan of complete liquidation or dissolution of the
Company or a sale or disposition by the Company of all or substantially all of
the Company’s assets (in one transaction or a series of related transactions
within any period of 24 consecutive months), in each case, which requires
approval of the shareholders of the Company, other than a sale or disposition by
the Company of all or substantially all of the Company’s assets to an entity at
least seventy-five percent (75%) of the combined voting power of the voting
securities of which are owned by Persons in substantially the same proportions
as their ownership of the Company immediately prior to such sale.

Notwithstanding the foregoing, no “Change of Control” shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the common stock
of the Company immediately prior to such transaction or series of transactions
continue to own, directly or indirectly, in the same proportions as their
ownership in the Company, an entity that owns all or substantially all of the
assets or voting securities of the Company immediately following such
transaction or series of transactions.

Notwithstanding the foregoing, if an Award is considered deferred compensation
subject to the provisions of Code Section 409A, and if a payment under such
Award is triggered upon a “Change of Control,” then the foregoing definition
shall be deemed amended as necessary to comply with Code Section 409A.

(i)“Code” means the Internal Revenue Code of 1986, as amended. Any reference to
a specific provision of the Code includes any successor provision and the
regulations promulgated under such provision.

(j)“Committee” means the Compensation Committee of the Board, any successor
committee thereto, and subcommittee thereof, or such other committee of the
Board that is designated by the Board with the same or similar authority. The
Committee shall consist only of not fewer than two Directors, each of whom is a
“non-employee director” within the meaning of Rule 16b-3 promulgated under the
Exchange Act.

(k)“Company” means FuelCell Energy, Inc., a Delaware corporation, or any
successor thereto.

(l)“Director” means a member of the Board.

(m)“Disability” means, unless otherwise determined by the Committee in the
applicable Award agreement, a finding of disability under the Company’s
long-term disability plan.  Notwithstanding the foregoing, for Awards that are
subject to Section 409A of the Code, Disability shall mean that a Participant is
disabled under Section 409A(a)(2)(C)(i) or (ii) of the Code.

(n)“Dividend Equivalent Unit” means the right to receive a payment, in cash or
Shares, equal to the cash dividends or other cash distributions paid with
respect to a Share.

(o)“Effective Date” shall have the meaning provided in Section 1(c).

(p)“Exchange Act” means the Securities Exchange Act of 1934, as amended. Any
reference to a specific provision of the Exchange Act includes any successor
provision and the regulations and rules promulgated under such provision.

(q)“Fair Market Value” means, per Share on a particular date, (i) if the Shares
are listed on a national securities exchange, the last sales price on that date
on the national securities exchange on which the Stock is then traded, or if no
sales of Stock occur on such date, then on the last preceding date on which
there was a sale on such exchange; or (ii) if the Shares are not listed on a
national securities exchange, but are traded in an over-the-counter market, the
last sales price (or, if there is no last sales price reported, the average of
the closing bid and asked prices) for the Shares on that date, or on the last
preceding date on which there was a sale of Shares on that market; or (iii) if
the Shares are neither listed on a national securities exchange nor traded in an
over-the-counter market, the price determined by the Administrator, in its
discretion. Notwithstanding the foregoing, in the case of the sale of Shares,
the actual sale price shall be the Fair Market Value of such Shares.

(r)“Incentive Award” means the right to receive a cash payment to the extent
Performance Goals are achieved (or other requirements are met), and shall
include “Annual Incentive Awards” as described in Section 10 and “Long-Term
Incentive Awards” as described in Section 11.

(s)“Non-Employee Director” means a Director who is not also an employee of the
Company or its Subsidiaries.

Page 3 of 13

 

--------------------------------------------------------------------------------

 

(t)“Option” means the right to purchase Shares at a stated price for a specified
period of time.

(u) “Participant” means an individual selected by the Administrator to receive
an Award.

(v)“Performance Goals” means any goals the Administrator establishes pursuant to
an Award. The Performance Goals may include a threshold level of performance
below which no payment will be made (or no vesting will occur), levels of
performance at which specified payments will be paid (or specified vesting will
occur), and a maximum level of performance above which no additional payment
will be made (or at which full vesting will occur).

(w)“Performance Shares” means the right to receive Shares to the extent
Performance Goals are achieved (or other requirements are met).

(x)“Performance Unit” means the right to receive a cash payment and/or Shares
valued in relation to a unit that has a designated dollar value or the value of
which is equal to the Fair Market Value of one or more Shares, to the extent
Performance Goals are achieved (or other requirements are met).

(y)“Person” means any individual, firm, partnership, corporation or other
entity, including any successor (by merger or otherwise) of such entity, or a
group of any of the foregoing acting in concert.

(z) “Plan” means this FuelCell Energy, Inc. 2018 Omnibus Incentive Plan, as it
may be amended from time to time.

(aa) “Restricted Stock” means Shares that are subject to a risk of forfeiture or
restrictions on transfer, or both a risk of forfeiture and restrictions on
transfer, which may lapse upon the achievement or partial achievement of
Performance Goals or upon the completion of a period of service, or both.

(bb) “Restricted Stock Unit” means the right to receive a cash payment and/or
Shares the value of which is equal to the Fair Market Value of one Share.

(cc) “Section 16 Participants” means Participants who are subject to the
provisions of Section 16 of the Exchange Act.

(dd) “Share” means a share of Stock.

(ee)“Stock” means the Common Stock of the Company, par value $0.0001 per share.

(ff) “Stock Appreciation Right” or “SAR” means the right to receive a cash
payment, and/or Shares with a Fair Market Value, equal to the appreciation of
the Fair Market Value of a Share during a specified period of time.

(gg) “Subsidiary” means any corporation, limited liability company or other
limited liability entity in an unbroken chain of entities beginning with the
Company if each of the entities (other than the last entities in the chain) owns
the stock or equity interest possessing more than fifty percent (50%) of the
total combined voting power of all classes of stock or other equity interests in
one of the other entities in the chain.

3.

Administration.

(a)Administration. In addition to the authority specifically granted to the
Administrator in this Plan, the Administrator has full discretionary authority
to administer this Plan, including but not limited to the authority to:
(i) interpret the provisions of this Plan or any agreement covering an Award;
(ii) prescribe, amend and rescind rules and regulations relating to this Plan;
(iii) correct any defect, supply any omission, or reconcile any inconsistency in
the Plan, any Award or any agreement covering an Award in the manner and to the
extent it deems desirable to carry this Plan or such Award into effect; and
(iv) make all other determinations necessary or advisable for the administration
of this Plan. Notwithstanding any provision of the Plan to the contrary, the
Administrator shall have the discretion to accelerate or shorten the vesting,
restriction period or performance period of an Award, in connection with a
Participant’s death, Disability, retirement or termination of employment or
service with the Company for any reason.  All Administrator determinations shall
be made in the sole discretion of the Administrator and are final and binding on
all interested parties.

(b)Delegation to Other Committees or Officers. To the extent applicable law
permits, the Board may delegate to another committee of the Board, or the
Committee may delegate to one or more officers of the Company, any or all of
their respective authority and responsibility as an Administrator of the Plan;
provided that no such delegation is permitted with respect to Stock-based Awards
made to Section 16 Participants at the time any such delegated authority or
responsibility is exercised unless the delegation is to another committee of the
Board consisting entirely of Non-Employee

Page 4 of 13

 

--------------------------------------------------------------------------------

 

Directors. If the Board or the Committee has made such a delegation, then all
references to the Administrator in this Plan include such other committee or one
or more officers to the extent of such delegation.

(c)No Liability; Indemnification. No member of the Board or the Committee, and
no officer or member of any other committee to whom a delegation under Section
3(b) has been made, will be liable for any act done, or determination made, by
the individual in good faith with respect to the Plan or any Award. The Company
will indemnify and hold harmless each such individual as to any acts or
omissions, or determinations made, in each case done or made in good faith, with
respect to this Plan or any Award to the maximum extent that the law and the
Company’s By-Laws permit.

4.

Eligibility.

The Administrator may designate any of the following as a Participant from time
to time, to the extent of the Administrator’s authority: any officer or other
employee of the Company or its Affiliates; any individual that the Company or an
Affiliate has engaged to become an officer or employee; any consultant or
advisor who provides services to the Company or its Affiliates; or any Director,
including a Non-Employee Director. The Administrator’s designation of, or
granting of an Award to, a Participant will not require the Administrator to
designate such individual as a Participant or grant an Award to such individual
at any future time. The Administrator’s granting of a particular type of Award
to a Participant will not require the Administrator to grant any other type of
Award to such individual.

5.

Types of Awards; Award Agreements.

Subject to the terms of this Plan, the Administrator may grant any type of Award
to any Participant it selects, but only employees of the Company or a Subsidiary
may receive grants of incentive stock options within the meaning of Code Section
422. Awards may be granted alone or in addition to, in tandem with, or (subject
to the prohibition on repricing set forth in Section 17(e)) in substitution for
any other Award (or any other award granted under another plan of the Company or
any Affiliate, including the plan of an acquired entity).  Each Award shall be
evidenced by an Award agreement, which may include such other provisions
(whether or not applicable to the Award granted to any other Participant) as the
Administrator determines appropriate to the extent not otherwise prohibited by
the terms of the Plan.

6.

Shares Reserved under this Plan.

(a)Plan Reserve. Subject to adjustment as provided in Section 19, an aggregate
of 4,333,333 Shares, are reserved for issuance under this Plan; provided that
only 433,333 of such Shares may be issued pursuant to the exercise of incentive
stock options. The Shares reserved for issuance may be either authorized and
unissued Shares or Shares reacquired at any time and now or hereafter held as
treasury stock.

(b)Depletion of Reserve. The aggregate number of Shares reserved under Section
6(a) shall be depleted on the date of grant of an Award by the maximum number of
Shares, if any, that may be issuable under an Award as determined at the time of
grant.  For the avoidance of doubt, awards that may only be settled in cash
(determined at the time of grant) shall not deplete the share reserve.

(c)Replenishment of Shares Under this Plan. If (i) an Award lapses, expires,
terminates or is cancelled without the issuance of Shares under the Award
(whether due currently or on a deferred basis), (ii) it is determined during or
at the conclusion of the term of an Award that all or some portion of the Shares
with respect to which the Award was granted will not be issuable on the basis
that the conditions for such issuance will not be satisfied, (iii) Shares are
forfeited under an Award, (iv) Shares are issued under any Award and the Company
subsequently reacquires them pursuant to rights reserved upon the issuance of
the Shares, or (v) an Award or a portion thereof is settled in Cash, then such
Shares shall be recredited to the Plan’s reserve and may again be used for new
Awards under this Plan, but Shares recredited to the Plan’s reserve pursuant to
clause (iv) may not be issued pursuant to incentive stock options.
Notwithstanding the foregoing, in no event shall the following Shares be
recredited to the Plan’s reserve: (i) Shares purchased by the Company using
proceeds from Option exercises; (ii) Shares tendered or withheld in payment of
the exercise price of an Option or as a result of the net settlement of an
outstanding Stock Appreciation Right; or (iii) Shares tendered or withheld to
satisfy federal, state or local tax withholding obligations.

(d)Director Award Limit. In no event shall the aggregate grant date value
(determined in accordance with generally accepted accounting principles) of all
Awards granted to a Non-Employee Director in a fiscal year of the Company, taken
together with any cash fees paid during a calendar year to the Non-Employee
Director, exceed $250,000; provided, however, that such limit shall be doubled
with respect to the first year during which the Non-Employee Director first
serves on the Board.

Page 5 of 13

 

--------------------------------------------------------------------------------

 

7.

Options.

(a)Terms.  Subject to the terms of this Plan, the Administrator will determine
all terms and conditions of each Option, including but not limited to: (i)
whether the Option is an “incentive stock option” which meets the requirements
of Code Section 422, or a “nonqualified stock option” which does not meet the
requirements of Code Section 422; (ii) the grant date, which may not be any day
prior to the date that the Administrator approves the grant; (iii) the number of
Shares subject to the Option; (iv) the exercise price, which may never be less
than the Fair Market Value of the Shares subject to the Option as determined on
the date of grant; (v) the terms and conditions of vesting and exercise; (vi)
the term, except that an Option must terminate no later than ten (10) years
after the date of grant; and  (vii) the manner of payment of the exercise price.

(b)Incentive Stock Options.  The terms of any incentive stock option should
comply with the provisions of Code Section 422 except to the extent the
Administrator determines otherwise.  If an Option that is intended to be an
incentive stock option fails to meet the requirements thereof, the Option shall
automatically be treated as a nonqualified stock option to the extent of such
failure.

(c)Exercise. To the extent permitted by the Administrator, and subject to such
procedures as the Administrator may specify, the payment of the exercise price
of Options may be made by (w) delivery of cash or other Shares or other
securities of the Company (including by attestation) having a then Fair Market
Value equal to the purchase price of such Shares, (x) by delivery (including by
fax) to the Company or its designated agent of an executed irrevocable option
exercise form together with irrevocable instructions to a broker-dealer to sell
or margin a sufficient portion of the Shares and deliver the sale or margin loan
proceeds directly to the Company to pay for the exercise price, (y) by
surrendering the right to receive Shares otherwise deliverable to the
Participant upon exercise of the Award having a Fair Market Value at the time of
exercise equal to the total exercise price, or (z) by any combination of (w),
(x) and/or (y).

(d)No Rights as Shareholder. Except to the extent otherwise set forth in an
Award agreement, a Participant shall have no rights as a holder of Stock as a
result of the grant of an Option until the Option is exercised, the exercise
price and applicable withholding taxes are paid and the Shares subject to the
Option are issued thereunder.

8.

Stock Appreciation Rights.

(a)Terms.  Subject to the terms of this Plan, the Administrator will determine
all terms and conditions of each SAR, including but not limited to: (i) whether
the SAR is granted independently of an Option or in tandem with an Option; (ii)
the grant date, which may not be any day prior to the date that the
Administrator approves the grant; (iii) the number of Shares to which the SAR
relates; (iv) the grant price, which may never be less than the Fair Market
Value of the Shares subject to the SAR as determined on the date of grant; (v)
the terms and conditions of exercise or maturity, including vesting; (vi) the
term, provided that an SAR must terminate no later than ten (10) years after the
date of grant; and (vii) whether the SAR will be settled in cash, Shares or a
combination thereof.

(b)Tandem SARs.  If an SAR is granted in relation to an Option, then unless
otherwise determined by the Administrator, the SAR shall be exercisable or shall
mature at the same time or times, on the same conditions and to the extent and
in the proportion, that the related Option is exercisable and may be exercised
or mature for all or part of the Shares subject to the related Option. Upon
exercise of any number of SARs, the number of Shares subject to the related
Option shall be reduced accordingly and such Option may not be exercised with
respect to that number of Shares. The exercise of any number of Options that
relate to an SAR shall likewise result in an equivalent reduction in the number
of Shares covered by the related SAR.

9.

Performance and Stock Awards.

Subject to the terms of this Plan, the Administrator will determine all terms
and conditions of each award of Shares, Restricted Stock, Restricted Stock
Units, Performance Shares or Performance Units, including but not limited to:
(a) the number of Shares and/or units to which such Award relates; (b) whether,
as a condition for the Participant to realize all or a portion of the benefit
provided under the Award, one or more Performance Goals must be achieved during
such period as the Administrator specifies; (c) the length of the vesting and/or
performance period and, if different, the date on which payment of the benefit
provided under the Award will be made; (d) with respect to Performance Units,
whether to measure the value of each unit in relation to a designated dollar
value or the Fair Market Value of one or more Shares; (e) with respect to
Restricted Stock Units and Performance Units, whether to settle such Awards in
cash, in Shares (including Restricted Stock), or in a combination of cash and
Shares; (f) whether dividends will be paid on Restricted Stock or Performance
Shares, provided, however, that any dividends paid on Restricted Stock or
Performance Shares will be accumulated and paid if and only to the same extent
as the Restricted Stock or Performance Shares vest.

10.

Annual Incentive Awards.

Subject to the terms of this Plan, the Administrator will determine all terms
and conditions of an Annual Incentive Award, including but not limited to the
Performance Goals, performance period, the potential amount payable, and the
timing

Page 6 of 13

 

--------------------------------------------------------------------------------

 

of payment; provided that the Administrator must require that payment of all or
any portion of the amount subject to the Annual Incentive Award is contingent on
the achievement or partial achievement of one or more Performance Goals during
the period the Administrator specifies, although the Administrator may specify
that all or a portion of the Performance Goals subject to an Award are deemed
achieved upon a Participant’s death, Disability, retirement, or such other
circumstances as the Administrator may specify, if applicable; and provided
further that any performance period applicable to an Annual Incentive Award must
relate to a period of at least one year. Notwithstanding the foregoing, nothing
hereunder shall preclude or limit the Company or the Administrator from granting
annual incentive awards that are solely payable in cash outside of the terms of
the Plan.

11.

Long-Term Incentive Awards.

Subject to the terms of this Plan, the Administrator will determine all terms
and conditions of a Long-Term Incentive Award, including but not limited to the
Performance Goals, performance period (which must be more than one year), the
potential amount payable, and the timing of payment; provided that the
Administrator must require that payment of all or any portion of the amount
subject to the Long-Term Incentive Award is contingent on the achievement or
partial achievement of one or more Performance Goals during the period the
Administrator specifies, although the Administrator may specify that all or a
portion of the Performance Goals subject to an Award are deemed achieved upon a
Participant’s death, Disability, retirement, or such other circumstances as the
Administrator may specify, if applicable, or such other circumstances as the
Administrator may specify. Notwithstanding the foregoing, nothing hereunder
shall preclude or limit the Company or the Administrator from granting long-term
incentive awards that are solely payable in cash outside of the terms of the
Plan.

12.

Dividend Equivalent Units.

Subject to the terms of this Plan, the Administrator will determine all terms
and conditions of each award of Dividend Equivalent Units, including but not
limited to whether: (a) such Award will be granted in tandem with another Award;
(b) payment of the Award will be made concurrently with dividend payments or
credited to an account for the Participant which provides for the deferral of
such amounts until a stated time; (c) the Award will be settled in cash or
Shares; and (d) as a condition for the Participant to realize all or a portion
of the benefit provided under the Award, one or more Performance Goals must be
achieved during such period as the Administrator specifies; provided that
Dividend Equivalent Units may not be granted in connection with an Option or
Stock Appreciation Right; and provided further that no Dividend Equivalent Unit
granted in tandem with another Award shall include vesting provisions more
favorable to the Participant than the vesting provisions, if any, to which the
tandem Award is subject; and provided further that no Dividend Equivalent Unit
relating to another Award shall provide for payment with respect to such other
Award prior to its vesting.

13.

Other Stock-Based Awards.  

Subject to the terms of this Plan, the Administrator may grant to a Participant
shares of unrestricted Stock as replacement for other compensation to which the
Participant is entitled, such as in payment of director fees, in lieu of cash
compensation, in exchange for cancellation of a compensation right, or as a
bonus.

14.

Minimum Vesting Periods.  

Notwithstanding any provision of the Plan to the contrary, all Awards shall have
a minimum vesting period of one (1) year from the date of grant, provided that
Awards with respect to up to five percent (5%) of the total number of Shares
reserved pursuant to Section 6(a) shall not be subject to such minimum vesting
period.  For purposes of Awards granted to Non-Employee Directors, “one (1)
year” may mean the period of time from one annual shareholders meeting to the
next annual shareholders meeting, provided that such period of time is not less
than 50 weeks.

15.

Transferability.  

Awards are not transferable other than by will or the laws of descent and
distribution, unless and to the extent the Administrator allows a Participant
to: (a) designate in writing a beneficiary to exercise the Award or receive
payment under the Award after the Participant’s death; (b) transfer an Award to
the former spouse of the Participant as required by a domestic relations order
incident to a divorce; or (c) transfer an Award; provided, however, that with
respect to clause (c) above the Participant may not receive consideration for
such a transfer of an Award.

Page 7 of 13

 

--------------------------------------------------------------------------------

 

16.

Termination of Employment.

(a)Effect of Termination on Awards.  Except as otherwise provided in any Award
or employment agreement or as determined by the Committee at the time of such
termination:

(i)Upon termination of employment or service for Cause, Participant shall
forfeit all outstanding Awards immediately upon such termination.  For the
avoidance of doubt, Participant will be prohibited from exercising any Stock
Options or SARs on his or her termination date.

(ii)If Participant’s employment or service terminates by reason of Participant’s
death or Disability (at a time when Participant could not have been terminated
for Cause), Participant shall forfeit the unvested portion of any Award, and any
vested Options or SARs shall remain exercisable until the earlier of the Award’s
original expiration date or twelve (12) months from the date of Participant’s
termination.

(iii)If Participant’s employment or service terminates for any reason other than
Cause, death or Disability (at a time when Participant could not have been
terminated for Cause), then Participant shall forfeit the unvested portion of
any Award, and any vested Options or SARs shall remain exercisable until the
earlier of the Award’s original expiration date or three (3) months from the
date of Participant’s termination.

(b)Definition of Termination.  Unless determined otherwise by the Administrator
or set forth in an Award agreement, for purposes of the Plan and all Awards, the
following rules shall apply:

(i)a Participant who transfers employment between the Company and its
Affiliates, or between Affiliates, will not be considered to have terminated
employment;

(ii)a Participant who ceases to be a Non-Employee Director because he or she
becomes an employee of the Company or an Affiliate shall not be considered to
have ceased service as a Director with respect to any Award until such
Participant’s termination of employment with the Company and its Affiliates;

(iii)a Participant who ceases to be employed by the Company or an Affiliate and
immediately thereafter becomes a Non-Employee Director, a non-employee director
of an Affiliate, or a consultant to the Company or any Affiliate shall not be
considered to have terminated employment until such Participant’s service as a
director of, or consultant to, the Company and its Affiliates has ceased; and

(iv)a Participant employed by an Affiliate will be considered to have terminated
employment when such entity ceases to be an Affiliate.

(v)A Participant’s authorized leave of absence shall not constitute termination
of employment.  However, if a leave of absence exceeds 90 days, vesting of any
outstanding Awards under this Plan may be suspended until Participant returns to
work, as determined by the Administrator.

Notwithstanding the foregoing, for purposes of an Award that is subject to Code
Section 409A, if a Participant’s termination of employment or service triggers
the payment of compensation under such Award, then the Participant will be
deemed to have terminated employment or service upon his or her “separation from
service” within the meaning of Code Section 409A. Notwithstanding any other
provision in this Plan or an Award to the contrary, if any Participant is a
“specified employee” within the meaning of Code Section 409A as of the date of
his or her “separation from service” within the meaning of Code Section 409A,
then, to the extent required by Code Section 409A, any payment made to the
Participant on account of such separation from service shall not be made before
a date that is six months after the date of the separation from service.

17.

Termination and Amendment of Plan; Amendment, Modification or Cancellation of
Awards.

(a)Term of Plan. Unless the Board earlier terminates this Plan pursuant to
Section 17(b), this Plan will terminate upon the date that is ten (10) years
from the date of its most recent approval by the Company’s shareholders.

(b)Termination and Amendment. The Board or the Administrator may amend, alter,
suspend, discontinue or terminate this Plan at any time, subject to the
following limitations:

(i)the Board must approve any amendment of this Plan to the extent the Company
determines such approval is required by: (A) prior action of the
Board,  (B) applicable corporate law, or (C) any other applicable law;

Page 8 of 13

 

--------------------------------------------------------------------------------

 

(ii)shareholders must approve any amendment of this Plan to the extent the
Company determines such approval is required by: (A) Section 16 of the Exchange
Act, (B) the Code, (C) the listing requirements of any principal securities
exchange or market on which the Shares are then traded, or (D) any other
applicable law; and

(iii)shareholders must approve any of the following Plan amendments: (A) an
amendment to materially increase any number of Shares specified in Section 6(a)
(except as permitted by Section 19), or (B) an amendment that would diminish the
protections afforded by Section 17(e).

(c)Amendment, Modification, Cancellation and Disgorgement of Awards.

(i)Except as provided in Section 17(e) and subject to the requirements of this
Plan, the Administrator may modify, amend or cancel any Award; provided that,
except as otherwise provided in the Plan or the Award agreement, any
modification or amendment that materially diminishes the rights of the
Participant, or the cancellation of an Award, shall be effective only if agreed
to by the Participant or any other person(s) as may then have an interest in
such Award, but the Administrator need not obtain Participant (or other
interested party) consent for the modification, amendment or cancellation of an
Award pursuant to the provisions of subsection (ii) or Section 19 or as follows:
(A) to the extent the Administrator deems such action necessary to comply with
any applicable law or the listing requirements of any principal securities
exchange or market on which the Shares are then traded; (B) to the extent the
Administrator deems necessary to preserve favorable accounting or tax treatment
of any Award for the Company; or (C) to the extent the Administrator determines
that such action does not materially and adversely affect the value of an Award
or that such action is in the best interest of the affected Participant (or any
other person(s) as may then have an interest in the Award). Notwithstanding the
foregoing, unless determined otherwise by the Administrator, any such amendment
shall be made in a manner that will enable an Award intended to be exempt from
Code Section 409A to continue to be so exempt, or to enable an Award intended to
comply with Code Section 409A to continue to so comply.

(ii)Notwithstanding anything to the contrary in an Award agreement, the
Administrator shall have full power and authority to terminate or cause the
Participant to forfeit the Award, and require the Participant to disgorge to the
Company any gains attributable to the Award, if the Participant engages in any
action constituting, as determined by the Administrator in its discretion, Cause
for termination, or a breach of any Award agreement or any other agreement
between the Participant and the Company or an Affiliate concerning
noncompetition, nonsolicitation, confidentiality, trade secrets, intellectual
property, nondisparagement or similar obligations.

(iii)Any Awards granted pursuant to this Plan, and any Stock issued or cash paid
pursuant to an Award, shall be subject to any recoupment or clawback policy that
is adopted by, or any recoupment or similar requirement otherwise made
applicable by law, regulation or listing standards to, the Company from time to
time.

(d)Survival of Authority and Awards. Notwithstanding the foregoing, the
authority of the Board and the Administrator under this Section 17 and to
otherwise administer the Plan with respect to then-outstanding Awards will
extend beyond the date of this Plan’s termination. In addition, termination of
this Plan will not affect the rights of Participants with respect to Awards
previously granted to them, and all unexpired Awards will continue in force and
effect after termination of this Plan except as they may lapse or be terminated
by their own terms and conditions.

(e)Repricing and Backdating Prohibited. Notwithstanding anything in this Plan to
the contrary, and except for the adjustments provided for in Section 19, neither
the Administrator nor any other person may (i) amend the terms of outstanding
Options or SARs to reduce the exercise or grant price of such outstanding
Options or SARs; (ii) cancel outstanding Options or SARs in exchange for Options
or SARs with an exercise or grant price that is less than the exercise or grant
price of the original Options or SARs; or (iii) cancel outstanding Options or
SARs with an exercise or grant price above the current Fair Market Value of a
Share in exchange for cash or other securities. In addition, the Administrator
may not make a grant of an Option or SAR with a grant date that is effective
prior to the date the Administrator takes action to approve such Award.

(f)Foreign Participation. To assure the viability of Awards granted to
Participants employed or residing in foreign countries, the Administrator may
provide for such special terms as it may consider necessary or appropriate to
accommodate differences in local law, tax policy, accounting or custom.
Moreover, the Administrator may approve such supplements to, or amendments,
restatements or alternative versions of, this Plan as it determines is necessary
or appropriate for such purposes. Any such amendment, restatement or alternative
versions that the Administrator approves for purposes of using this Plan in a
foreign country will not affect the terms of this Plan for any other country. In
addition, all such supplements, amendments, restatements or alternative versions
must comply with the provisions of Section 17(b)(ii).

Page 9 of 13

 

--------------------------------------------------------------------------------

 

18.

Taxes.

(a)Withholding. In the event the Company or one of its Affiliates is required to
withhold any Federal, state or local taxes or other amounts in respect of any
income recognized by a Participant as a result of the grant, vesting, payment or
settlement of an Award or disposition of any Shares acquired under an Award, the
Company may deduct (or require an Affiliate to deduct) from any payments of any
kind otherwise due the Participant cash, or with the consent of the
Administrator, Shares otherwise deliverable or vesting under an Award, to
satisfy such tax or other obligations. Alternatively, the Company or its
Affiliate may require such Participant to pay to the Company or its Affiliate,
in cash, promptly on demand, or make other arrangements satisfactory to the
Company or its Affiliate regarding the payment to the Company or its Affiliate
of the aggregate amount of any such taxes and other amounts. If Shares are
deliverable upon exercise or payment of an Award, then the Administrator may
permit a Participant to satisfy all or a portion of the Federal, state and local
withholding tax obligations arising in connection with such Award by electing to
(i) have the Company or its Affiliate withhold Shares otherwise issuable under
the Award, (ii) tender back Shares received in connection with such Award or
(iii) deliver other previously owned Shares, in each case having a Fair Market
Value equal to the amount to be withheld; provided that the amount to be
withheld in Shares may not exceed the total maximum statutory tax withholding
obligations associated with the transaction to the extent needed for the Company
and its Affiliates to avoid an accounting charge. If an election is provided,
the election must be made on or before the date as of which the amount of tax to
be withheld is determined and otherwise as the Administrator requires. In any
case, the Company and its Affiliates may defer making payment or delivery under
any Award if any such tax may be pending unless and until indemnified to its
satisfaction.

(b)No Guarantee of Tax Treatment. Notwithstanding any provisions of this Plan to
the contrary, the Company does not guarantee to any Participant or any other
Person with an interest in an Award that (i) any Award intended to be exempt
from Code Section 409A shall be so exempt, (ii) any Award intended to comply
with Code Section 409A or Code Section 422 shall so comply, or (iii) any Award
shall otherwise receive a specific tax treatment under any other applicable tax
law, nor in any such case will the Company or any Affiliate be required to
indemnify, defend or hold harmless any individual with respect to the tax
consequences of any Award.

19.

Adjustment and Change of Control Provisions.

(a)Adjustment of Shares. If (i) the Company shall at any time be involved in a
merger or other transaction in which the Shares are changed or exchanged; (ii)
the Company shall subdivide or combine the Shares or the Company shall declare a
dividend payable in Shares, other securities (other than stock purchase rights
issued pursuant to a shareholder rights agreement) or other property; (iii) the
Company shall effect a cash dividend the amount of which, on a per Share basis,
exceeds ten percent (10%) of the Fair Market Value of a Share at the time the
dividend is declared, or the Company shall effect any other dividend or other
distribution on the Shares in the form of cash, or a repurchase of Shares, that
the Board determines by resolution is special or extraordinary in nature or that
is in connection with a transaction that the Company characterizes publicly as a
recapitalization or reorganization involving the Shares; or (iv) any other event
shall occur, which, in the case of this clause (iv), in the judgment of the
Administrator necessitates an adjustment to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under this
Plan, then the Administrator shall, in such manner as it may deem equitable to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under this Plan, adjust any or all of: (A) the number and
type of Shares subject to this Plan (including the number and type of Shares
described in Sections 6(a) and (c)) and which may after the event be made the
subject of Awards; (B) the number and type of Shares subject to outstanding
Awards; (C) the grant, purchase, or exercise price with respect to any Award;
and (D) the Performance Goals of an Award. In any such case, the Administrator
may also (or in lieu of the foregoing) make provision for a cash payment to the
holder of an outstanding Award in exchange for the cancellation of all or a
portion of the Award (without the consent of the holder of an Award) in an
amount determined by the Administrator effective at such time as the
Administrator specifies (which may be the time such transaction or event is
effective). However, in each case, with respect to Awards of incentive stock
options, no such adjustment may be authorized to the extent that such authority
would cause this Plan to violate Code Section 422(b). Further, the number of
Shares subject to any Award payable or denominated in Shares must always be a
whole number. In any event, previously granted Options or SARs are subject to
only such adjustments as are necessary to maintain the relative proportionate
interest the Options and SARs represented immediately prior to any such event
and to preserve, without exceeding, the value of such Options or SARs.

Without limitation, in the event of any reorganization, merger, consolidation,
combination or other similar corporate transaction or event, whether or not
constituting a Change of Control (other than any such transaction in which the
Company is the continuing corporation and in which the outstanding Stock is not
being converted into or exchanged for different securities, cash or other
property, or any combination thereof), the Administrator may substitute, on an
equitable basis as the Administrator determines, for each Share then subject to
an Award and the Shares subject to this Plan (if the Plan will continue in
effect), the number and kind of shares of stock, other securities, cash or other
property to which holders of Stock are or will be entitled in respect of each
Share pursuant to the transaction.

 

Notwithstanding the foregoing, in the case of a stock dividend (other than a
stock dividend declared in lieu of an ordinary cash dividend) or subdivision or
combination of the Shares (including a reverse stock split), if no action is
taken by the Administrator, adjustments contemplated by this subsection that are
proportionate shall nevertheless automatically be made as of the date of such
stock dividend or subdivision or combination of the Shares.

Page 10 of 13

 

--------------------------------------------------------------------------------

 

 

(b)Issuance or Assumption. Notwithstanding any other provision of this Plan, and
without affecting the number of Shares otherwise reserved or available under
this Plan, in connection with any merger, consolidation, acquisition of property
or stock, or reorganization, the Administrator may authorize the issuance or
assumption of awards under this Plan upon such terms and conditions as it may
deem appropriate.

(c)Effect of Change of Control.  

(i)Upon a Change of Control, if the successor or surviving corporation (or
parent thereof) so agrees, then, without the consent of any Participant (or
other person with rights in an Award), some or all outstanding Awards may be
assumed, or replaced with the same type of award with similar terms and
conditions, by the successor or surviving corporation (or parent thereof) in the
Change of Control transaction.  If applicable, each Award which is assumed by
the successor or surviving corporation (or parent thereof) shall be
appropriately adjusted, immediately after such Change of Control, to apply to
the number and class of securities which would have been issuable to the
Participant upon the consummation of such Change of Control had the Award been
exercised, vested or earned immediately prior to such Change of Control, and
such other appropriate adjustments in the terms and conditions of the Award
shall be made.  Upon the Participant’s termination of employment (A) by the
successor or surviving corporation without Cause, (B) by reason of death or
Disability, or (C) by the Participant for “good reason,” as defined in any
employment, retention, change of control, severance or similar agreement between
the Participant and the Company or any Affiliate, if any, in any case within
twenty-four (24) months following the Change of Control, all of the
Participant’s Awards that are in effect as of the date of such termination shall
be vested in full or deemed earned in full (assuming target performance goals
provided under such Award were met, if applicable) effective on the date of such
termination.

(ii)To the extent the purchaser, successor or surviving entity (or parent
thereof) in the Change of Control transaction does not assume the Awards or
issue replacement awards as provided in clause (i) (including, for the avoidance
of doubt, by reason of Participant’s termination of employment in connection
with the Change of Control), then immediately prior to the date of the Change of
Control:

(A)Each Option or SAR that is then held by a Participant who is employed by or
in the service of the Company or an Affiliate shall become immediately and fully
vested, and, unless otherwise determined by the Board or Administrator, all
Options and SARs shall be cancelled on the date of the Change of Control in
exchange for a cash payment equal to the excess of the Change of Control Price
(as defined below) of the Shares covered by the Option or SAR that is so
cancelled over the purchase or grant price of such Shares under the Award;
provided, however, that all Options and SARs that have a purchase or grant price
that is less than the Change of Control Price shall be cancelled for no
consideration;

(B)Restricted Stock, Restricted Stock Units and Deferred Stock Rights (that are
not Performance Awards) that are not then vested shall vest;

(C)All Performance Awards that are earned but not yet paid shall be paid, and
all Performance Awards for which the performance period has not expired shall be
cancelled in exchange for a cash payment equal to the amount that would have
been due under such Award(s), valued at either (i) based on the level of
achievement of the Performance Goals that had been met on the date immediately
prior to the date of the Change in Control or (ii) assuming that the target
Performance Goals had been met at the time of such Change of Control, but
prorated based on the elapsed portion of the performance period as of the date
of the Change of Control, whichever shall result in the greater amount.

(D)All Dividend Equivalent Units that are not vested shall vest (to the same
extent as the Award granted in tandem with the Dividend Equivalent Unit, if
applicable) and be paid; and

(E)All other Awards that are not vested shall vest and if an amount is payable
under such vested Award, such amount shall be paid in cash based on the value of
the Award.

“Change of Control Price” shall mean the per share price paid or deemed paid in
the Change of Control transaction, as determined by the Administrator.  For
purposes of this clause (ii), if the value of an Award is based on the Fair
Market Value of a Share, Fair Market Value shall be deemed to mean the Change of
Control Price.

Page 11 of 13

 

--------------------------------------------------------------------------------

 

(d)Parachute Payment Limitation.

(i)Except as may be set forth in a written agreement by and between the Company
and the holder of an Award, in the event that the Company’s auditors determine
that any payment or transfer by the Company under this Plan to or for the
benefit of a Participant (a “Payment”) would be nondeductible by the Company for
federal income tax purposes because of the provisions concerning “excess
parachute payments” in Code Section 280G, then the aggregate present value of
all Payments shall be reduced (but not below zero) to the Reduced Amount;
provided that the foregoing reduction in the Payments shall not apply if the
After-Tax Value to the Participant of the Payments prior to reduction in
accordance herewith is greater than the After-Tax Value to the Participant if
the Payments are reduced in accordance herewith.  For purposes of this
Section 19(d), the “Reduced Amount” shall be the amount, expressed as a present
value, which maximizes the aggregate present value of the Payments without
causing any Payment to be nondeductible by the Company because of Code
Section 280G.  For purposes of determining the After-Tax Value of the Payments,
the Participant shall be deemed to pay federal income taxes and employment taxes
at the highest marginal rate of federal income and employment taxation in the
calendar year in which the Payments are to be made and state and local income
taxes at the highest marginal rates of taxation in the state and locality of the
Participant’s domicile for income tax purposes on the date the Payments are to
be made, net of the maximum reduction in federal income taxes that may be
obtained from deduction of such state and local taxes.

(ii)If the Company’s auditors determine that any Payment would be nondeductible
by the Company because of Code Section 280G, then the Company shall promptly
give the Participant notice to that effect and a copy of the detailed
calculation thereof and of the Reduced Amount and the After-Tax Value.  If the
present value of all Payments must be reduced under paragraph (i) to the Reduced
Amount, then any such payment or benefit shall be reduced or eliminated by
applying the following principles, in order: (1) the payment or benefit with the
higher ratio of the parachute payment value to present economic value
(determined using reasonable actuarial assumptions) shall be reduced or
eliminated before a payment or benefit with a lower ratio; (2) the payment or
benefit with the later possible payment date shall be reduced or eliminated
before a payment or benefit with an earlier payment date; and (3) cash payments
shall be reduced prior to non-cash benefits; provided that if the foregoing
order of reduction or elimination would violate Section 409A of the Code, then
the reduction shall be made pro rata among the payment or benefits (on the basis
of the relative present value of the parachute payments).  For purposes of this
Section 19(d), present value shall be determined in accordance with Code
Section 280G(d)(4).  All determinations made by the Company’s auditors under
this Section 19(d) shall be binding upon the Company and the Participant and
shall be made within sixty (60) days of the date when a Payment becomes payable
or transferable.  As promptly as practicable following such determination
hereunder, the Company shall pay or transfer to or for the benefit of the
Participant such amounts as are then due to him or her under this Plan and shall
promptly pay or transfer to or for the benefit of the Participant in the future
such amounts as become due to him or her under this Plan.

(iii)As a result of uncertainty in the application of Code Section 280G at the
time of an initial determination by the Company’s auditors hereunder, it is
possible that Payments will have been made by the Company that should not have
been made (an “Overpayment”) or that additional Payments that will not have been
made by the Company could have been made (an “Underpayment”), consistent in each
case with the calculation of the Reduced Amount hereunder.  In the event that
the Company’s auditors, based upon the assertion of a deficiency by the Internal
Revenue Service against the Company or the Participant that the auditors believe
has a high probability of success, determine that an Overpayment has been made,
such Overpayment shall be treated for all purposes as a loan to the Participant
which he or she shall repay to the Company, together with interest at the
applicable federal rate provided in Code Section 7872(f)(2); provided that no
amount shall be payable by the Participant to the Company if and to the extent
that such payment would not reduce the amount subject to taxation under Code
Section 4999.  In the event that the auditors determine that an Underpayment has
occurred, such Underpayment shall promptly be paid or transferred by the Company
to or for the benefit of the Participant, together with interest at the
applicable federal rate provided in Code Section 7872(f)(2).

(iv)For purposes of this Section 19(d), the term “Company” shall include
affiliated corporations to the extent determined by the Company’s auditors in
accordance with Code Section 280G(d)(5).

(e)Certain Modifications.  Notwithstanding anything contained in this Section
19, the Board may, in its sole and absolute discretion, amend, modify or rescind
the provisions of this Section 19 if it determines that the operation of this
Section 19 may prevent a transaction in which the Company, a Subsidiary or any
Affiliate is a party from receiving desired tax treatment, including without
limitation requiring that each Participant receive a replacement or substitute
Award issued by the surviving or acquiring corporation.

Page 12 of 13

 

--------------------------------------------------------------------------------

 

20.

Miscellaneous.

(a)Code Section 409A.  Any Award granted under this Plan shall be provided or
made in such manner and at such time as complies with the applicable
requirements of Code Section 409A to avoid a plan failure described in Code
Section 409A(a)(1), including, without limitation, deferring payment to a
specified employee or until a specified distribution event, as provided in Code
Section 409A(a)(2), and the provisions of Code Section 409A are incorporated
into this Plan to the extent necessary for any Award that is subject to Code
Section 409A to comply therewith.

(b)No Right to Employment. The issuance of an Award shall not confer upon a
Participant any right with respect to continued employment or service with the
Company or any Affiliate, or the right to continue as a Director.

(c)No Fractional Shares. No fractional Shares or other securities may be issued
or delivered pursuant to this Plan, and the Administrator may determine whether
cash, other securities or other property will be paid or transferred in lieu of
any fractional Shares or other securities, or whether such fractional Shares or
other securities or any rights to fractional Shares or other securities will be
canceled, terminated or otherwise eliminated.

(d)Unfunded Plan; Awards Not Includable for Benefits Purposes. This Plan is
unfunded and does not create, and should not be construed to create, a trust or
separate fund with respect to this Plan’s benefits. This Plan does not establish
any fiduciary relationship between the Company and any Participant or other
person. To the extent any person holds any rights by virtue of an Award granted
under this Plan, such rights are no greater than the rights of the Company’s
general unsecured creditors. Income recognized by a Participant pursuant to an
Award shall not be included in the determination of benefits under any employee
pension benefit plan (as such term is defined in Section 3(2) of the Employee
Retirement Income Security Act of 1974, as amended) or group insurance or other
benefit plans applicable to the Participant which are maintained by the Company
or any Affiliate, except as may be provided under the terms of such plans or
determined by resolution of the Board.

(e)Requirements of Law and Securities Exchange. The granting of Awards and the
issuance of Shares in connection with an Award are subject to all applicable
laws, rules and regulations and to such approvals by any governmental agencies
or national securities exchanges as may be required. Notwithstanding any other
provision of this Plan or any award agreement, the Company has no liability to
deliver any Shares under this Plan or make any payment unless such delivery or
payment would comply with all applicable laws and the applicable requirements of
any securities exchange or similar entity, and unless and until the Participant
has taken all actions required by the Company in connection therewith. The
Company may impose such restrictions on any Shares issued under the Plan as the
Company determines necessary or desirable to comply with all applicable laws,
rules and regulations or the requirements of any national securities exchanges.

(f)Governing Law; Venue. This Plan, and all agreements under this Plan, will be
construed in accordance with and governed by the laws of the State of Delaware,
without reference to any conflict of law principles. Any legal action or
proceeding with respect to this Plan, any Award or any award agreement, or for
recognition and enforcement of any judgment in respect of this Plan, any Award
or any award agreement, may only be brought and determined in a court sitting in
Fairfield County, CT.

(g)Limitations on Actions. Any legal action or proceeding with respect to this
Plan, any Award or any award agreement, must be brought within one year (365
days) after the day the complaining party first knew or should have known of the
events giving rise to the complaint.

(h)Construction. Whenever any words are used herein in the masculine, they shall
be construed as though they were used in the feminine in all cases where they
would so apply; and wherever any words are used in the singular or plural, they
shall be construed as though they were used in the plural or singular, as the
case may be, in all cases where they would so apply. Titles of sections are for
general information only, and this Plan is not to be construed with reference to
such titles.  The title, label or characterization of an Award in an award
agreement or in the Company’s public filings or other disclosures shall not be
determinative as to which specific Award type is represented by the award
agreement.  Instead, the Administrator may determine which specific type(s) of
Award(s) is (are) represented by any award agreement, at the time such Award is
granted or at any time thereafter.

(i)Severability. If any provision of this Plan or any award agreement or any
Award (a) is or becomes or is deemed to be invalid, illegal or unenforceable in
any jurisdiction, or as to any person or Award, or (b) would cause this Plan,
any award agreement or any Award to violate or be disqualified under any law the
Administrator deems applicable, then such provision should be construed or
deemed amended to conform to applicable laws, or if it cannot be so construed or
deemed amended without, in the determination of the Administrator, materially
altering the intent of this Plan, award agreement or Award, then such provision
should be stricken as to such jurisdiction, person or Award, and the remainder
of this Plan, such award agreement and such Award will remain in full force and
effect.

Page 13 of 13

 